VAUGHN, Judge.
Defendant’s only assignment of error is as follows:
“The trial court erred in sentencing the defendant after the State accepted the defendant’s plea of guilty to driving while license revoked, a general misdemeanor, 20-28, Section A, since the District Court and not the Superior Court has original jurisdiction over misdemeanors and therefore the trial court did not have jurisdiction to sentence the defendant upon a plea of guilty to a misdemeanor.”
This assignment of error is without merit. Defendant’s appeal to the superior court gave that court the same jurisdiction as the district court had in the first instance. G.S. 7A-271-(a)5 *254and G.S. 7A-271(b). The judgment of the superior court is affirmed.
Affirmed.
Judges Brock and Britt concur.